Order entered June 24, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00067-CV

                             CITY OF MCKINNEY, Appellant

                                              V.

                      EL DORADO LAND COMPANY, LP, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-03745-2009

                                          ORDER
       We GRANT appellant’s June 22, 2015 unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than July 13, 2015. We caution appellant that no

further extensions may be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE